DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ amendment filed on 01/26/21 has been entered. Claims 1-6, 9-16, 23-24 have been amended. Claims 25-26 have been canceled previously. No new claims have been added. Claims 1-24 are still pending in this application, with claims 1, 11 and 23 being independent.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 11 and 23 recite “a memory storing a statistical model trained to: take, as input, the one or more neuromuscular signals and/or information based on the one or more neuromuscular signals; and output information indicative of activation states of motor units within a muscle of the user”…. “use the statistical model to infer, from the one or more neuromuscular signals and/or the information based on the one or more neuromuscular signals, an activation state of one or more of the motor units within the muscle of the user”. Specification does not support this new limitation. For the support of these limitations, Applicant’s Remark (filed on 1/26/21) points to paragraphs 0002, 0016, 0020, 0022, 0043 and 0060 of the specification. None of these paragraphs teach with respect to using statistical model to output/infer activation states of the motor units. Paragraphs 0043 of the specification discloses that the trained statistical model receives the sensor data as a set of input parameters, a predicted musculo-skeletal representation is output from the trained statistical model. The musculo-skeletal representation may comprise a set of probabilities that the user is performing one or more movements or activations from a set of possible movements or activations. However, there is no teaching of an activation state of one or more of the motor units within the muscle of the user using trained statistical model. Claims 2-10, 12-22 and 24 depend on claims 1, 11 and 23 respectively. Therefore, they have been also rejected for the same reason.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-13, 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0171921 to Manabe et al. (“Manabe”) in view of U.S. Patent Application Publication No. 2015/0288944 to Nistico et al. (“Nistico”).  	

As to claims 1 and 11, Manabe discloses a computerized system and a computer implemented method for using neuromuscular information to improve speech recognition[Abstract, Figs. 1-14, pages 1-11], the system comprising: 
at least one input interface configured to capture speech data produced by a user [paragraphs 0028, 0061, also Fig. 13: 111];
one or more neuromuscular sensors [Fig. 13, element 114] configured to detect one or more neuromuscular signals from the user [paragraphs 0022, 0065]; 
a memory storing a statistical model trained [0090-0092, 0099, 0157-0158] to:
take, as input, the one or more neuromuscular signals and/or information based on the one or more neuromuscular signals [Fig. 5-6, Fig. 8:S306, paragraphs 0011, 0090-0092, 0099, 0115-0118]; and
output information indicative of activation states of motor units within a muscle of the user [paragraphs 0065-66]; and
and at least one computer processor programmed to: obtain the speech data from the input interface [paragraphs 0061-0063]; 
obtain, the one or more neuromuscular signals from the one or more neuromuscular sensors [paragraphs 0064-66]; 
use the statistical model to infer, from one or more neuromuscular signals and/or the information based on one or more neuromuscular signals [paragraphs 0011, 0065-66, 0090-
use the inferred activation state of the one or more of the motor units within the muscle of the user to improve recognition of the speech data [Figs. 4, 7, 11 and also see paragraphs 0121]. 
Manabe does not expressly disclose activation states of motor units within a muscle of the user. Even though, Manabe discloses an EMG signal acquiring unit configured to acquire (extract) an EMG signal generated by the motion of muscles around the mouth of a speaker. The EMG signal acquiring unit detects potential changes on skin surfaces around the mouth of the speaker (object). The EMG signal acquiring unit detects a plurality of EMG signals from a plurality of electrodes on skin surfaces relating to the plurality of muscles, and amplifies the EMG signals to transmit to an EMG signal processing unit [paragraph 0065]. The EMG signal processing unit is configured to extract an EMG signal parameter by calculating the power of the EMG signal acquired by the EMG signal acquiring unit or analyzing the frequencies of the EMG signal. It is extremely obvious to figure out an activation states of the motor units within a muscle of the user when the EMG signal acquiring unit detects the EMG signal generated by the motion of the muscles around the mouth.
However, in the same or similar field of invention, Nistico discloses the feature of activation states of motor units within a muscle of the user [Nistico paragraphs 0089].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Manabe to have the feature of activation states of motor units within a muscle of the user as taught by Nistico.  The suggestion/motivation would have been to provide virtual activation by contracting or relaxing muscle in the body and advantageously leaving the user’s hands free [Nistico paragraph 0089].  

As to claim 2, Manabe discloses wherein both the speech data and the one or more neuromuscular signals are simultaneously captured from the user [paragraphs 0065, 0089, 0092, 0110].
As to claims 3 and 13, Manabe discloses wherein
As to claim 9, Nistico discloses wherein using the statistical model to infer the activation state of the one or more of the motor units within the muscle of the user comprises using the statistical model to infer, from the one or more  neuromuscular signals and/or the information based on the one or more neuromuscular signals, an activated state of a muscle fiber within the muscle of the user and a substantially simultaneous deactivated state of an additional muscle fiber within the same muscle [paragraph 0089]. In addition, the same motivation is used as the rejection of claims 1 and 11.
As to claims 10 and 12, Nistico discloses wherein the muscle is located within one of an arm, a wrist, or a hand of the user [paragraph 0089]. In addition, the same motivation is used as the rejection of claims 1 and 11.
As to claim 23, Manabe discloses a computerized system and a computer implemented method for using neuromuscular information to improve speech recognition [Abstract, Figs. 1-14, pages 1-11], the system comprising: 
at least one input interface configured to capture speech data produced by a user [paragraphs 0028, 0061, also Fig. 13: 111];  

a memory storing a statistical model trained [0090-0092, 0099, 0157-0158] to:
take, as input, the one or more neuromuscular signals and/or information based on the one or more neuromuscular signals [Fig. 5-6, Fig. 8:S306, paragraphs 0011, 0090-0092, 0099, 0115-0118]; and
output information indicative of activation states of motor units within a muscle of the user [paragraphs 0065-66]; and
at least one computer processor programmed to: obtain the speech data from the input interface [paragraphs 0061-0063]; obtain the one or more of neuromuscular signals from the user [paragraphs 0064-66]; 
use the statistical model to infer, from one or more neuromuscular signals and/or the information based on one or more neuromuscular signals [paragraphs 0011, 0065-66, 0090-0092, 0099, 0115-0118], an activation state of one or more of the motor units within the muscle of the user; and
use the inferred activation state of the one or more of the motor units within the muscle of the user to improve recognition of the speech data [Figs. 4, 7, 11 and also see paragraphs 0121]
Manabe does not expressly disclose neuromuscular signals corresponding to one or more movements of an arm, a wrist, and/or a hand of the user and activation states of motor units within a muscle of the user. Even though, Manabe discloses an EMG signal acquiring unit configured to acquire (extract) an EMG signal generated by the motion of muscles around the mouth of a speaker. The EMG signal acquiring unit detects potential changes on skin surfaces 
However, in the same or similar field of invention, Nistico discloses features of neuromuscular signals corresponding to one or more movements of an arm, a wrist, and/or a hand of the user and activation states of motor units within a muscle of the user [Nistico paragraphs 0089].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Manabe to have features of neuromuscular signals corresponding to one or more movements of an arm, a wrist, and/or a hand of the user and activation states of motor units within a muscle of the user as taught by Nistico.  The suggestion/motivation would have been to provide virtual activation by contracting or relaxing muscle in the body and advantageously leaving the user’s hands free [Nistico paragraph 0089].  

Claims 6-8, 16-22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Manabe and Nistico (as applied above) in further view of U.S. Patent Application Publication No. 2015/0187355 to Parkinson et al. (“Parkinson”).  	
claims 6 and 16, Manabe and Nistico disclose the system and the method for claims 1 and 10 (see rejection of claims 1 and 10). Further, Nistico discloses the feature of activation states of motor units within a muscle of the user [Nistico paragraphs 0089].
Manabe and Nistico do not expressly disclose wherein to improve recognition of the speech data comprises: deriving contextual information; and predicting a textual representation of the speech data based on the speech data and the contextual information.
However, in the same or similar field of invention, Parkinson discloses wherein to improve recognition of the speech data comprises: deriving contextual information; and predicting a textual representation of the speech data based on the speech data and the contextual information [Abstract, paragraphs 0012-0014, 0030, 0062, 0072]. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Manabe and Nistico to have above features as taught by Parkinson.  The suggestion/motivation would have been to provide editing assistance to a user regarding the transcription text. The editing assistance may include suggested alternatives to one or more portions of the transcription text [Parkinson paragraph 0013].  
As to claims 7 and 17, Parkinson discloses wherein predicting the textual representation of the speech data comprises predicting at least a first portion of the textual representation of the speech data based on the speech data but not the contextual information [paragraphs 0012, 0014-0016, 0018, 0072]. In addition, the same motivation is used as the rejection of claims 6 and 16.
As to claims 8 and 18, Parkinson discloses wherein predicting the textual representation of the speech data comprises predicting at least a second portion of the textual representation of the speech data based on the contextual information but not the speech data [paragraphs 
As to claim 19, Parkinson discloses wherein the first portion and the second portion are overlapping [paragraphs 0012, 0014-0016, 0018, 0072]. In addition, the same motivation is used as the rejection of claim 16.
As to claim 20, Parkinson discloses wherein the first portion and the second portion are non-overlapping [paragraphs 0012, 0014-0016, 0018, 0072]. In addition, the same motivation is used as the rejection of claim 16.
As to claim 21, Manabe discloses wherein: the contextual information is associated with a context in which the speech data was obtained from the user; and predicting the textual representation of the speech data comprises determining a textual representation of the speech data most likely conveyed by the speech data in the context [Figs. 5-6: output from the 20a shows text, also see paragraphs 0098, 0107]. 
As to claim 22, Parkinson discloses wherein: the contextual information comprises one or more movements of the arm, the wrist, and/or the hand of the user; and predicting the textual representation of the speech data comprises interpreting the speech data based on the one or more movements of the arm, the wrist, and/or the hand of the user [Abstract, paragraphs 0012-0014, 0030, 0062, 0072]. In addition, the same motivation is used as the rejection of claim 16.
As to claim 24, Manabe and Nistico disclose the system of claim 23 (see rejection of claim 23). Further, Nistico discloses the feature of activation states of motor units within a muscle of the arm, the wrist, and/or the hand of the user [Nistico paragraphs 0089].
Manabe and Nistico do not expressly disclose a user interface configured to display visual feedback to the user, wherein the visual feedback is generated based on the one or more of neuromuscular signals.
However, in the same or similar field of invention, Parkinson discloses a user interface configured to display visual feedback to the user, wherein the visual feedback is generated based on the one or more of neuromuscular signals [paragraphs 0012, 0014-0016, 0018, 0072].In addition, the same motivation is used as the rejection of claim 16.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Manabe and Nistico to have above features as taught by Parkinson.  The suggestion/motivation would have been to provide editing assistance to a user regarding the transcription text. The editing assistance may include suggested alternatives to one or more portions of the transcription text [Parkinson paragraph 0013].  
Allowable Subject Matter
Claims 4-5, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.




Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTIM G SHAH/Primary Examiner, Art Unit 2652